UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5240


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSHUA B. HENDRIX,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cr-00429-GRA-1)


Submitted:   May 31, 2011                 Decided:   June 15, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William Corley Lucius, Assistant
United   States  Attorney,   Greenville, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joshua    B.    Hendrix    appeals   the    revocation   of   his

supervised release and the imposition of a sentence of twelve

months and one day in prison.         Hendrix’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning

whether the district court abused its discretion in revoking

Hendrix’s supervised release and in imposing sentence.             Hendrix

was advised of his right to file a pro se supplemental brief,

but has not filed a brief.          The Government declined to file a

brief.

          We     review   a   district      court’s   judgment     revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.     United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999).    To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.           18 U.S.C. § 3583(e)(3) (2006).

Our review of the record, which includes Hendrix’s admission

that he committed the alleged violations, leads us to conclude

that the district court did not abuse its discretion in revoking

Hendrix’s supervised release.

          We will affirm a sentence imposed after revocation of

supervised release if it is not plainly unreasonable.                United

States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).                   In

                                     2
making   this       determination,           we   first     consider     whether     the

sentence imposed is procedurally or substantively unreasonable.

United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                            A

sentence is procedurally reasonable if the district court has

considered the policy statements contained in Chapter 7 of the

Guidelines      and    the     applicable         18    U.S.C.     § 3553(a)     (2006)

factors, Crudup, 461 F.3d at 439, and has adequately explained

the sentence chosen, though it need not explain the sentence in

as    much   detail      as        when     imposing      the    original     sentence.

Thompson,     595     F.3d     at    547.         A    sentence    is    substantively

reasonable if the district court states a proper basis for its

imposition of a sentence up to the statutory maximum.                           Crudup,

461   F.3d   at   439.        In    this    initial     inquiry,    we   take   a    more

deferential posture concerning issues of fact and the exercise

of    discretion      than     in         applying     reasonableness       review    to

Guidelines sentences.              United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007).           Only if we find the sentence unreasonable

must we decide whether it is plainly so.                        Id. at 657.     We have

carefully reviewed the record and conclude that the sentence

imposed after Hendrix’s supervised release revocation was not

plainly unreasonable.

             In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                          Accordingly,

we affirm the district court’s judgment.                          The court requires

                                              3
that    counsel    inform      Hendrix,     in        writing,      of   the     right    to

petition   the    Supreme      Court   of       the    United      States      for   further

review.     If    Hendrix      requests     that       a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court      for      leave    to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Hendrix.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately            presented     in   the     materials

before    the    court   and    argument        would      not    aid    the    decisional

process.

                                                                                     AFFIRMED




                                            4